UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
TEAMSTERS LOCAL UNION NO. 1199,
Plaintiff,
Case No. 1:19-cy-0732

V. Judge Edmund A. Sargus, Jr.
Magistrate Judge Chelsey M. Vascura

COCA-COLA CONSOLIDATED, INC.,
Defendant.
OPINION AND ORDER

This matter is before the Court on Plaintiffs, Teamsters Local Union No. 1199
(“Plaintiff”), Petition to Compel Arbitration (ECF No. 19) and Defendant’s Coca-Cola
Consolidated Incorporated (“Defendant”), Motion to Dismiss Plaintiff's Complaint (ECF No. 16)
and Motion to Dismiss Plaintiff's Amended Complaint (ECF No. 22). For the reasons stated
herein, Plaintiffs Petition to Compel Arbitration (ECF No. 19) is GRANTED, Defendant’s
Motion to Dismiss Plaintiff's Complaint is DENIED as MOOT, and Defendant’s Motion to
Dismiss Plaintiff's Amended Complaint (ECF No. 22) is DENIED. The action is DISMISSED.

I. BACKGROUND
A. Factual Background

Plaintiff is the duly recognized and exclusive bargaining agent for certain employees of
Defendant. (Am. Compl. 7 1, ECF No. 19.) Since 2016, Defendant has been engaged in the
bottling and distributing of soft drinks and other non-alcoholic beverages in a facility located at
5100 Duck Creek Road, Cincinnati, Ohio (the “Duck Creek Facility”). (id. at 4|2.) The Duck
Creek Facility, until recently, has housed both production and a warehouse. (id. at 7 10.)

Defendant was previously known as Coca-Cola Refreshments USA, Inc., and Coca-Cola
Enterprises, (/d. at [ 8.) Prior to Defendant operating out of the Duck Creek F acility, a series of
other companies licensed by Coca-Cola to distribute their products ran the Duck Creek Facility.
These other companies also operated out of different facilities. (/d.) Plaintiff, or a predecessor
union, has been the duly authorized bargaining representative for production in the Duck Creek
Facility, and the preceding facilities, since at least 1965. (Id)

At all times relevant to this action Plaintiff and Defendant were parties to a collective
bargaining agreement (“CBA”) effective from June 1, 2017 to May 31, 2121. Ud 76.) In the
past, each time a new company took over operating the Duck Creek Facility the employees Plaintiff
represents became employees of the new entity. (/d. at §9.) The same occurred in the preceding
facilities. (/d.) Further, at each transition, the CBA was adopted by the new operator. (/d.)

The CBA includes provisions for wages, benefits, bidding on jobs based on seniority,
changing positions, grievances and more. (id at 47.) The CBA also contains a “recognition
clause” which states “[t]he Company recognizes the Union as its employees’ sole collective
bargaining unit agent with respect to the hours of work, wages, and other conditions of
employment for all employees employed at its 5100 Duck Creek Road Location... ” (Compl.,
Ex. A at 2, ECF 1-3, hereinafter “CBA”.) This clause has been amended overtime to cover the
work and employees at the location the licensed bottler was operating at the time. (Am. Compl.
at J 11.) The Duck Creek Facility has been the only location where the employer has conducted
any warehouse operations since at least 1991. (/d.) The CBA recognition clause has, thus, referred
only to Duck Creek Road since that time. (/d)

The CBA also contains an article titled “Grievance and Arbitration Procedure.” (CBA at
6-7.) This article explains that the grievance process begins by filing a grievance with the

department manager and culminates in arbitration. (id) A grievance is defined as “a dispute
between the Company and an employee or employees concerning the interpretation or application
of [the CBA] arising from an alleged violation of the terms of this agreement.” (id. at 6.)

In June of 2018, Defendant announced to its employees that it planned to relocate the
warchouse operations from the Duck Creek Facility to Erlanger, Kentucky (the “Erlanger
Facility.”) (id. at ] 13.) The Erlanger Facility is approximately sixteen miles south of the Duck
Creek Facility. (id) Defendant stated that the production operations would remain at the Duck
Creek Facility. (/d.) On July 26, 2019, Defendant told Plaintiff's representatives that at the
Erlanger Facility: it did not consider the CBA to apply, the employees had no contractual right to
bid for jobs, the wages would be lower, insurance would be offered at a higher cost with lower
benefits, and other changes would occur. (Jd. at $18.)

Plaintiff filed grievances with the department manager on July 24 and 25, 2019, on behalf
of its bargaining members, protesting Defendant’s refusal to apply the CBA to the Erlanger
Facility. (ld at { 20.) Defendant denied the grievances. (/d. at J 22.) Plaintiff sent notices under
the CBA to move the grievances to arbitration. (/d. at 920.) The parties received a list of
arbitrators, but Defendant unequivocally refused to arbitrate the grievances maintaining they were
not arbitrable. Ud. a J 22.)

B. Procedural Background

On September 3, 2019, Plaintiff filed for emergency injunctive relief asking the Court to
require Defendant to recognize the CBA at the Erlanger Facility or delay the move to the Erlanger
Facility until the grievances could be arbitrated. (ECF No. 2.) On September 24, 2019, the Court
denied the injunctive relief (ECF No. 14). Defendant moved its warehouse operations to the

Erlanger Facility on September 30, 2019. Ud. at § 26.)
On October 3, 2019, Defendant filed a Motion to Dismiss or in the alternative a Motion for
Summary Judgment on Plaintiff's request for injunctive relief. (Def’s Mot. Dismiss Pl.’s Compl.
or Alternative Mot. Summ. J., ECF No. 16.) On November 6, 2019, Plaintiff voluntarily dismissed
the claim for injunctive relief and thus, this motion is moot. (Notice Pl.’s Voluntary Partial
Dismissal, ECF No. 20.}

On November 22, 2019, Plaintiff amended its Complaint, adding an additional count which
petitioned the Court to compel arbitration under the Labor Management Relations Act (“LMRA”),
29 U.S.C. § 141 et seg., and the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 ef seg. (Pl.’s Am.
Compl. § 32.}

Finally, on November 22, 2019, Defendant filed a Motion to Dismiss Plaintiff's Amended
Complaint, or in the alternative a Motion for Summary Judgment. (Def.’s Mot. Dismiss Lack
Jurisdiction or Mot. Summ. J., ECF No. 22.) Defendant maintains the Amended Complaint should
be dismissed because the Court lacks subject-matter jurisdiction, the grievance is not substantively
arbitrable, and the Amended Complaint fails to state a claim upon which relief can be granted. (id.
at 1.)

IL. JURISDICTION

Section 301 of the LMRA vests the federal courts with jurisdiction to examine “[s]uits for
violation of contracts between an employer and a labor organization representing employees in an
industry affecting commerce.” 29 U.S.C.§185(a). Matters of contract interpretation remain in the
federal court’s jurisdiction, even if there are representational issues involved. Paper Allied-Indus.,
Chem. & Energy Workers Int’l Union, Local 5-0550 y. Air Prods & Chems., Inc., 300 F.3d 667,

672-673 (6th Cir. 2002) (“Moreover, the Supreme Court has held that even if the contract dispute
involves a representational question, and even though an alternative remedy before the [NLRB] is
available, federal courts have jurisdiction to enforce an arbitration clause.”).

For example, in Paper, Allied-Industrial Chemical and Energy Workers International
Union, the employer opened up a new power plant adjacent to the old plant. /d at 669. The
employer contended this was a distinct operating plant and not subject to the collective bargaining
agreement in force at the old plant. Jd. The employer refused to enforce seniority rights at the
new plant. Id The union brought suit and the employer argued that the issue of whether the
union’s representation should be extended to the new plant was representational, and thus, under
exclusive jurisdiction with the NLRB. /d. at 671. The Sixth Circuit found the case was “a matter
primarily of contract interpretation, while potentially implicating representational issues.” Jd. at
672. Thus, the Sixth Circuit held “where neither [the union nor the employer] has sought to invoke
the powers of the NLRB, and the disputed issue is of a contractual nature, a federal court may
properly exercise its jurisdiction over the matter.” Jd

The instant case is factually similar to Paper, Allied-Industrial. Both cases involve a
company opening up a new facility and contending employees moving to the new facility do not
get to exercise the rights agreed to in the collective bargaining agreement. Paper, Allied-Indus.,
300 F.3d at 669. In Paper, Allied-Industrial, there were no charges relating to representation

pending before the NLRB. Jd. at 672. The same is true here.’ Jd. at 672. The employer in Paper,

 

' There is a charge before the NLRB relating to whether Defendant committed unfair labor practices. (Def.’s Mem.
Supp. Mot. Dismiss at 1, ECF 22.) Defendant, relying on Int'l Bhd Boilermakers v. Olympic Plating Indus., Inc.,
870 F.2d 1085 (6th Cir. 1989), contends this absolves the Court of jurisdiction. This argument is unpersuasive
because: (1) the claim in this case before the NLRB does not involve issues of representation like in Olympic
Plating; and (2) this case does not involve two unions competing for representation and instead involves the
contractual issue of whether the Defendant’s employces are entitled to the rights provided by the CBA at the
Erlanger Facility. See Paper, Allied-Industrial, 300 F.3d at 675—76 (distinguishing Olympic Plating by stating that
“[t]he instance case , , . does not involve a determination of which union should represent [the defendant's]
employees, there are no competing unions. Rather, the question is whether [the defendant’s] employees, undeniably
governed by the existing collective bargaining agreement, are entitled to jobs at the new power plant.”).

5
Allied-Industrial, argued that the court had no jurisdiction to compel arbitration. Jd Defendant
argues the same here. Thus, here, as in Paper Allied-Industrial, while representational issues may
be implicated, the dispute is contractual in nature and the court has jurisdiction.”

Defendant argues that this conclusion requires the Court to decide an initial
representational matter that is within the jurisdiction of the NLRB. (Def.’s Mem. Supp. Mot.
Dismiss at 16.) Defendant cites cases such as Laborers’ District Council of Ohio v. Roadsafe
Traffic Systems, Incorporated, No. 17-cv-99, 2018 WL 1327210 (S.D. Ohio Mar. 14, 2018) where
the question was whether there was a valid collective bargaining agreement between the parties.
Defendant’s argument is unpersuasive because the parties here do not dispute that Plaintiff and
Defendant entered into a valid collective bargaining agreement. The question is not whether
Plaintiff is the union representing Defendant’s employees at Duck Creek F acility. The question is
whether these employees have the same rights under the CBA at the Erlanger Facility as at the
Duck Creek Facility, and thus, is one primarily of contract interpretation, not representation.

II. ARBITRATION

Although the FAA “does not apply to collective bargaining agreements . . . federal courts
have looked to it for guidance in labor cases brought under § 301 of the LMRA.” Jnt’l Bhd
Teamsters, Local 519 v. United Parcel Serv., Inc., 335 F.3d 497, 503 n.2 (6th Cir. 2003); see also
Am. Fed’n Television & Radio Artists v. WJBK-TV, 164 F.3d 1004, 1009 (6th Cir. 1999) (“[T]he
Supreme Court in United Paperworkers International Union v. Misco, Inc., 484 U.S. 29, 40 n.9
(1987), expressly recognized that federal courts may look to the FAA for guidance in labor

arbitration cases.”).

 

? Defendant also argues the matter is representational because Plaintiff “asks this Court for an order compelling
Defendant [to] expand the bargaining unit and apply the CBA to the Erlanger [Facility and its employees.” (Def.’s
Mem. Supp. Mot. Dismiss at 12.) This argument is not compelling because Plaintiff voluntarily dismissed the count
which asked the Court for this injunctive relief. (P1.’s Voluntary Partial Dismissal.)

6
The FAA provides that “[a] written provision in any . . . contract evidencing a transaction
involving commerce to settle by arbitration a controversy thereafter arising out of such contract or
transaction . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law
or in equity for the revocation of any contract.” 9 U.S.C. § 2 (2006). Congress’ primary concern
in passing the FAA “was to enforce private agreements into which parties had entered, and that
concern requires [courts to] rigorously enforce agreements to arbitrate... ” Dean Witter
Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985). Thus, “[i]n deciding the arbitrability of [a]
dispute, [courts] begin with the presumption that the national labor policy favors arbitration.”
United Steelworkers of Am. v. Cooper Tire & Rubber Co., 474 F.3d 271, 277 (6th Cir. 2007). The
Supreme Court instructed that “[iJn absence of any express provision excluding the particular
grievance from arbitration, we think only the most forceful evidence of a purpose to exclude the
claim from arbitration can prevail, particularly where .. . the arbitration clause is quite broad.”
United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 584-85 (1960).
“Doubts should be resolved in favor of coverage.” United States Steelworkers of Am. v. Warrior
& Gulf Navigation, 363 U.S. 574, 583 (1960).

“Before compelling an unwilling party to arbitrate, the court must engage in a limited
review to determine whether the dispute is arbitrable; meaning that a valid agreement to arbitrate
exists between the parties and that the specific dispute falls within the substantive scope of that
agreement.” Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003).

A. Valid Agreement to Arbitrate

The parties agree that they contracted to arbitrate grievances which are “disputes[s]

between the Company and an employee or employees concerning the interpretation or application

of this agreement arising from an alleged violation of the terms of this agreement.” (CBA at 6;
Am. Compl. {] 6-7; Def.’s Mem. Supp. Mot. Dismiss at 3.) The parties disagree, however, on
whether the instant dispute, whether employees moving to the Erlanger Facility can exercise the
rights contained in the CBA, is within the substantive scope of this agreement.

B. Specific Dispute Falls within the Substantive Scope of the Agreement

In determining whether a specific dispute falls within the substantive scope of the
agreement between the parties, the Supreme Court and the Sixth Circuit have held that the
presumption of arbitrability is particularly applicable when the arbitration clause is broad, such as
when it provides for arbitration of “any differences arising with respect to the interpretation of this
contract and the performances of any obligation hereunder...” AT&T v. Commce’ns Workers of
Am. et al., 475 U.S. 643, 650 (1986); see also int'l Ass'n of Machinists & Aerospace Workers vy.
ISP Chems., Inc., 261 F. App’x 841, 843, 845 (6th Cir. 2008) (applying this presumption when the
arbitration clause read “any difference of opinion or dispute between representatives of the
Company and Union representatives regarding interpretation or application of any provision . . .”);
Cleveland Elec., Mluminating Co. v. Util. Workers Union, 440 F.3d 809, 814 (6th Cir. 2006)
(applying this presumption when the arbitration clause read “any disagreement concerning the
interpretation or application of this [a]greement.”).

Plaintiff contends the dispute in the instant case is within the scope of the agreement
because numerous provisions of the CBA have been violated and thus, this is “a dispute between
the Company and an employee or employees concerning the interpretation or application of [the
CBA] arising from an alleged violation of the terms of this agreement.” (CBA at 6.) (emphasis
added).

The Court finds the dispute over whether the CBA applies to the Erlanger Location is a

dispute between the Company and its employees concerning the application of the CBA that arose
from an alleged violation of the CBA by Defendant. It fits into the definition of a grievance in the
CBA and thus is within the substantive scope of the agreement. The Defendant’s
counterarguments are not persuasive because they do not provide forceful evidence of a purpose
to exclude the claim from arbitration.

1. The CBA’s Silence as to New Facilities & Recognition Clause Listing the Duck
Creek Facility

Defendant argues that the fact the CBA does not specifically provide that the “CBA will
apply to newly-established or after-acquired locations” coupled with the recognition clause listing
the Duck Creek Facility, compel the conclusion that the grievance at issue is not within the scope
of the agreement. (Def.’s Mem. Supp. Mot. to Dismiss at 17-18.}

In interpreting a collective bargaining agreement “the court is entitled to look to the four
corners of the [collective [b]argaining [a]greement, and beyond.” Int'l Union, United Auto.,
Aerospace, etc. v. ACME Precision Prods., Inc., 521 F. Supp. 1358, 1361 (E.D. Mich. 1981).
Federal courts are “not limited to looking at the arbitration clause itself.” (/d.). For example, our
sister court in American Ship Building Company was faced with determining whether a Union’s
members concerted refusal to work overtime constituted a “strike or concerted stoppage of work”
within the meaning of the parties collective bargaining agreement. Am. Ship Bldg. Co. v. Bhd. of
Boilermakers, 495 F. Supp. 491, 492 (N.D. Ohio 1978). The court looked to the parties’ past
practices to determine whether the union’s membership had traditionally complied with the
company’s request for work. /d. at 493-94. The Court found they had. (Jd)

Similarly, arbitrators use parties’ past practices to interpret collective bargaining
agreements. For example, in Michigan Family Resources, Inc., the arbitrator sought to determine
whether the collective bargaining agreement required parity in cost of living payment increases to

union employees. Mich. Family Res’. y. Serv. Emps. Int’ll Union Local 517, 475 F.3d 746, 749
(6th Cir. 2006). The agreement addressed some payments, such as those from federal funding
sources, but not those from the employer. /d at 749. The arbitrator relied on the employer’s past
practices of granting identical cost of living increases to all employees and awarded the cost of
living increases to the union members. Jd. at 750. The Sixth Circuit affirmed the award, finding
the arbitrator had “[i]n the face of contractual silence... did what all adjudicators do under the
circumstances, looked for other indicators of meaning.” Jd. at 755. F urther, the court rejected the
argument that the arbitrator had exceeded his authority due to a contractual provision preventing
the arbitrator from changing, altering, amending, or deviating from the terms of the agreement in
any respect. Id. at 756; see also Titan Tire Corp. v. United Steelworkers of Am., 656 F.3d 368,
373-74 (6th Cir. 2011) (affirming the arbitrator’s decision which considered evidence of past
practices and bargaining between the parties).

Here, examination of past practices does not provide forceful evidence of a purpose to
exclude a claim of whether the CBA applies to a new facility from arbitration, Instead, this
examination further supports that this grievance is within the substantive scope of the agreement.

In the past, the CBA has applied at many different locations and has periodically been
amended to include new locations. Starting in 1965 Plaintiff, or a predecessor union, has
represented the production, maintenance and warchouse employees of each successive
bottler/distributor in the Cincinnati area. (Am. Compl. 48.) The current CBA was agreed upon
in May of 2017 when the earlier contract expired. Jd The CBA contains a recognition clause
describing those employees covered as those at the Duck Creck Facility. Ud.at {9.) In the past
this recognition clause has been periodically amended to cover the employees at whatever

locations the employer was operating at the time. (id)

10
For example, the CBA in effect from March of 1971 to February of 1974 had a recognition
clause stating the agreement covered those employees at 1507 Dana Avenue, Cincinnati, Ohio;
and at a warehouse in Covington, Kentucky. (/d, at 111.) Sometime before 1990 the then-licensed
bottler closed the Cincinnati operation and moved it to Duck Creek Road. (id. at J 12.) Thus, the
CBA then in effect from March of 1982 to F ebruary of 1985 had a recognition clause which added
the 5100 Duck Creek location. (/d.) Since this date, the recognition clause has only referred to
Duck Creek, and this has been the only location where the employer conducted any warchouse
operations. (/d.)

Examination of these past practices provides evidence that a dispute about whether the
CBA applies to a particular location is a grievance as defined by the CBA for it is a dispute about
an interpretation of the agreement, namely where the agreement applies. The Court does not find
that the CBA does or does not apply to the Erlanger Facility. The Court finds only that both the
face of the CBA and the parties’ past practices shows this dispute is within the substantive scope
of the agreement and thus, should proceed to arbitration for resolution on the merits.

2. The CBA’s Management Clause

Defendant argues that the Management Clause, giving Defendant the exclusive right to
transfer work to other locations and determine the services performed by the company, makes the
issue at hand not within the substantive scope of the agreement. (Def.’s Mem. Supp. Mot to
Dismiss at 19.) Defendant further argues the arbitrator would have no right to disregard these
rights of Defendant. (/d.}

As to the issue of arbitrability, this argument is without merit; although an arbitrator might
later credit the position. At this juncture, the Union is not arguing that the work cannot be

transferred but only that the CBA applies to the transferred work. This Management Clause does

11
not provide forceful evidence that the question of whether the CBA applies to employees moving
to the Erlanger Facility is not within the substantive scope of the agreement.

The parties have agreed to a valid arbitration clause and the dispute at hand is within the
substantive scope of the agreement. Therefore, the dispute is arbitrable.

IV. CONCLUSION

For the reasons stated above, Plaintiff's Motion to Compel Arbitration (ECF No. 19) is
GRANTED, Defendant’s Motion to Dismiss Plaintiff's Complaint (ECF No. 16) is DENIED as
MOOT, and Defendant’s Motion to Dismiss Plaintiff's Amended Complaint (ECF No. 22) is

DENIED. Plaintiff's Complaint (ECF No. 19) is DISMISSED with PREJUDICE.

IT IS SO ORDERED.

1y-d-Ol4 Ln

DATE EDMU SARGUS, JR.
UNIT TES DISTRICT JUDGE

12
